Porter, J.
delivered the opinion of the court, Tins action is brought on several notes ° ^an(^ made by the deceased. Among other means of defence, simulation and compensation were pleaded by the defendants.
The cause was tried by a jury, who allowed a considerable sum in compensation, and found a verdict in favor of the plaintiff for the balance due. With this verdict he was dissatisfied, and moved in the court below for a new trial on several grounds, one of which was, that the verdict was contrary to the weight of evidence. The judge refused the application, and the plaintiff has appealed, and renewed here his demand, that the cause be heard before another jury.
We think the judge below erred in refusing the new trial. We are unable to concur with the jury in the view they have taken of the case, and it is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, that the cause be remanded for a new trial, and that the appellees pay the costs of the appeak
Morse for the plaintiff, Seghers, and J?e Armas for the defendants.